Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-15 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
inter alia, “A computer readable medium having computer-executable instructions stored thereon…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable medium and what is not to be included as a computer readable medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conley US Pub. No. 2010/0070693 in view of Lai US Pub. No. 2019/0347383.
Regarding claim 1, Conley teaches a method for using an electronic device [Host see fig. 4] having a mass production software tool [see par. 0037 – appropriate application to effect flash memory initialization] to initialize a memory device including a flash memory controller [Subsystem Controller 49] and a flash memory [Flash Memory 55], the memory device is to be coupled to the electronic device via a USB interface [Standard Interface (USB) 50], and the method comprises:
performing a flash memory initialization operation comprising using the mass production software tool to control the flash memory controller via the USB interface to [see par. 0036]:
clear at least one system block of the flash memory [par. 0007 - flash memory system can also be updated during operation, should a portion of the physical memory become defective; par. 0037 - HOST need not be performed only during manufacture (i.e., for "initial" initialization of flash memory 55) but may also be performed after system use and deployment];
perform a pretest operation upon to scan all blocks of the flash memory;
par. 0035 - detecting defective memory locations so that they are not mapped for use, generating an initial logical-to-physical address memory map];
download a firmware included by the mass production software tool from the electronic device to the flash memory via the USB interface and the flash memory controller [par. 0035- to download its system firmware and operating parameters]; and
perform a format operation upon data blocks of the flash memory [par. 0035 – formatting flash memory].
[0035] As discussed above, at some point during the manufacture of system 60, it is necessary to initialize flash memory 55 so that it may be used. Flash memory initialization typically involves such functions as formatting flash memory 55 according to a file system, detecting defective memory locations so that they are not mapped for use, generating an initial logical-to-physical address memory map, effecting wear leveling bookkeeping and algorithms. Initialization of subsystem controller 49 itself may also be effected, for example to download its system firmware and operating parameters, trimming local oscillator frequencies, and the like. In addition, depending on the particular application for flash memory 55 and system 60, initializing of flash memory 55 may also include loading executable application software into flash memory 55 for later execution by CPU 42 of system 60, and pre-loading flash memory 55 with application data for this executable application software (e.g., MP3 audio files for system 60 as a DAP). 

[0036] According to the preferred embodiment of the invention, system 60 permits host system HOST to effect the initialization of flash memory 55 via standard interface 50, which in this case is a USB 2.0 interface. Of course, as mentioned above, this standard interface may alternatively follow a different standard, such as the IEEE 1394 (Firewire) interface. In the manufacturing context, it is contemplated that host system HOST will be manufacturing test equipment, such as commercially available test equipment from Tanisys Technology, or alternative proprietary flash memory test equipment as used by the manufacturer. It is contemplated that this initialization of flash memory 55 may be performed after complete assembly of system 60 (i.e., with peripherals such as display 53, audio output 57, and input elements 55 included), or merely after connection of SOC 40 to flash memory 55 prior to final assembly.

[0037] Alternatively, considering that host system HOST is communicating with SOC 40 over a conventional standard interface (e.g., USB 2.0), it is contemplated that host system HOST may be a conventional personal computer or workstation, programmed with the appropriate application to effect flash memory initialization. Further in the alternative, it is contemplated that the flash memory initialization effected by host system HOST need not be performed only during manufacture (i.e., for "initial" initialization of flash memory 55) but may also be performed after system use and deployment, for example to upgrade the executable applications for system 60, stored as "firmware" in flash memory 55, or indeed the firmware system software executable by subsystem controller 49 (which may also be stored in flash memory 55). 

[0055] According to this embodiment of the invention, a sequence of these pass-through commands as issued by host system HOST initializes flash memory 55 via subsystem controller 49, in process 86. As known in the art and as described above, initialization process 86 includes such operations as formatting flash memory 55 according to the desired file system and structure, detecting and mapping defective memory locations, establishing logical-to-physical address mapping structures and the mapping itself, and providing subsystem controller 49 with the appropriate wear-leveling algorithms to ensure maximum useful life of the memory cells in flash memory 55. System firmware, operating parameters, local oscillator frequencies, and the like may also be initialized within subsystem controller 49 itself at this point. In addition, also as mentioned above, it is contemplated that initialization of flash memory 55 will also include the loading of application software into flash memory 55 (e.g., as redundant copies A and B loaded into the memory space above LBA address maxUserLBA in the example of FIG. 6) for use by CPU 42 in its system operation, and perhaps also the pre-loading of application data (e.g., MP3 audio files, JPEG photo files, etc., for system 60 arranged as a DAP) into flash memory 55. Such loading and pre-loading of program code and data will, of course, follow the formatting and other system initialization of flash memory 55 as described above. 


Conley does not teach an electronic device to activate a mass production software tool comprises:
using the mass production software tool to retrieve an encrypted configuration file included by the mass production software tool ;
decrypting the encrypted configuration file to generate a temporarily decrypted configuration file; retrieving build date information from the temporarily decrypted configuration file;
comparing time information included within the build date information with specific time information to determine whether the build date information is out of date; comparing unique information of the electronic device with unique information recorded in the temporarily 
Lai teaches an invention relates generally to the activation of software using an electronic device, and more specifically, to the protection of software from unauthorized usage.  Specifically, Lai teaches 
using software to retrieve an encrypted configuration file included by software;
decrypting the encrypted configuration file to generate a temporarily decrypted configuration file; 
retrieving build date information from the temporarily decrypted configuration file;
[0020] The process of using the license file is further illustrated in FIG. 3. When the user opens the program in 301, the program checks to see if the license file exists in the expected folder in 302. If the file exists, it reads the file and decrypts to see if it contains valid data in 303.

comparing unique information of the electronic device with unique information recorded in the temporarily decrypted configuration file to determine whether the electronic device is valid/authorized [par. 0009; step 305 – Does License ID match this computer ID number]; 
comparing time information included within the build date information with specific time information to determine whether the build date information is out of date [par. 0011, 0019; step 306, 307 – Is it expired] when the electronic device is valid/authorized1; and 
running the program with full functionality when the electronic device is valid/authorized.
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Conley with the software activating steps of Lai.  The motivation for doing so would have been to prevent unauthorized 
Regarding claim 2, Lai teaches the specific time information comprises at least one of a network clock time from Internet, a system clock time of the electronic device, and registry time information recorded in the electronic device [see par. 0015]. 
Regarding claim 3, Lai teaches unique information of the electronic device comprises at least one of central processing unit identification (CPU ID) , MAC address, and a hard disk serial number of the electronic device [par. 0009, 0010].
Regarding claim 4, Conley teaches a method for using an electronic device [Host see fig. 4] having a mass production software tool [see par. 0037 – appropriate application to effect flash memory initialization] to initialize a memory device including a flash memory controller [Subsystem Controller 49] and a flash memory [Flash Memory 55], the memory device is to be coupled to the electronic device via a USB interface [Standard Interface (USB) 50], and the method comprises:
performing a flash memory initialization operation comprising using the mass production software tool to control the flash memory controller via the USB interface to [see par. 0036]:
clear at least one system block of the flash memory [par. 0007 - flash memory system can also be updated during operation, should a portion of the physical memory become defective; par. 0037 - HOST need not be performed only during manufacture (i.e., for "initial" initialization of flash memory 55) but may also be performed after system use and deployment];
perform a pretest operation upon to scan all blocks of the flash memory;
par. 0035 - detecting defective memory locations so that they are not mapped for use, generating an initial logical-to-physical address memory map];
download a firmware included by the mass production software tool from the electronic device to the flash memory via the USB interface and the flash memory controller [par. 0035- to download its system firmware and operating parameters]; and
perform a format operation upon data blocks of the flash memory [par. 0035 – formatting flash memory].
Conley does not teach an electronic device to activate a mass production software tool comprises:
using the mass production software tool to retrieve an encrypted configuration file included by the mass production software tool ;
decrypting the encrypted configuration file to generate a temporarily decrypted configuration file; 
comparing unique information of the electronic device with unique information recorded in the temporarily decrypted configuration file to determine whether the electronic device is valid/authorized; and
performing a flash memory initialization operation upon the flash memory when the electronic device is valid/authorized.
Lai teaches an invention relates generally to the activation of software using an electronic device, and more specifically, to the protection of software from unauthorized usage.  Specifically, Lai teaches

decrypting the encrypted configuration file to generate a temporarily decrypted configuration file; 
comparing unique information of the electronic device with unique information recorded in the temporarily decrypted configuration file to determine whether the electronic device is valid/authorized [see step 305 of fig. 3]; and running the program with full functionality when the electronic device is valid/authorized [full discussion in claim 1].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Conley with the software activating steps of Lai.  The motivation for doing so would have been to prevent unauthorized device from activating a software (mass production software tool) without appropriate license as suggest by Lai in par. 0001. 
Regarding claim 5, Lai teaches  the unique information of the electronic device comprises at least one of central processing unit identification (CPU ID) , MAC address, and a hard disk serial number of the electronic device [see par. 0009-0010].
Regarding claim(s) 6-7, they are directed to a system to implement the method of steps as set forth in claims 4-5.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claim(s) 8-10, they are directed to a system to implement the method of steps as set forth in claims 1-3.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claim(s) 11-12, they are directed to instructions to implement the method of steps as set forth in claims 4-5.  Therefore, they are rejected on the same basis as set forth hereinabove.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2010/0275073 to Lasser et al. teach a method comprising, in response to the 
bad-block testing of the one or more target flash blocks, updating a bad-block-testing participation-status data structure that describes which blocks of the flash memory have gone through a bad block test, the updating being carried out to indicate that the one or more target flash blocks have gone through bad-block testing.
US Pub. No. 2019/0065770 to Poe et al. teach  System 300 also includes an authorization module 340.  Authorization module 340 may receive a credential associated with a process 399 operating on system 300.  Authorization module 320 may determine, based on the credential, whether the process 399 is authorized to access the encryption service 320.  In some examples, authorization module 340 may determine whether processes 399 are authorized to access encryption service 320 based on, a current time, a date, whether an application is operating on the system, whether a time-to live has expired, and how many times data has been decrypted.
US Pub. No. 2014/0351585 to Hayashi et al. teach a device and a method for preventing using of illegitimate content or manufacturing of the illegitimate media that uses illegitimate media.  In a system that has an information storage device, a license management apparatus that generates a media key set (MKS) that is stored in the information storage device, and a content 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Equivalent since the software only fully activated when all conditions are met.